Citation Nr: 1622796	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis and pes cavus for the period prior to December 6, 2013, and in excess of 30 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision on behalf of the Department of Veterans Affairs
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, in pertinent part, granted service connection for bilateral fasciitis and pes cavus; an initial 10 percent disability rating was assigned, effective July 31, 2008--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the initial 10 percent rating assigned to the above-cited disability to the Board. 

In August 2012, the Veteran and his spouse testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record.  Following the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.   See 38 C.F.R. § 20.1304 (2015).  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  Id. 

In November 2013, the Board, in part, remanded the matter on appeal to the RO for additional substantive development; specifically, to schedule the Veteran for a VA examination to determine the nature and extent of his bilateral foot disability.  VA examined the Veteran in December 2013.  A copy of this examination report is of record.  Thus, the requested development has been accomplished and the matter has returned to the Board for further appellate consideration. 

By a March 2014 rating decision, the RO granted an initial 30 percent rating to the service-connected bilateral fasciitis and pes cavus; effective from December 6, 2013--the date of a VA examination reflecting an increase in severity of this disability.  The Board has characterized the initial rating claim with respect to the service-connected bilateral foot disability to reflect the RO's awards for the prescribed time periods as reflected on the title page.


FINDINGS OF FACT

1.  For the period prior to December 6, 2013, and resolving all reasonable doubt in the Veteran's favor, the service-connected bilateral plantar fasciitis and pes cavus was manifested by all toes tending to dorsiflexion; limitation of dorsiflexion ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  

2.  For the period from December 6, 2013, the Veteran service-connected bilateral plant fasciitis and pes cavus have not been manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity; or pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to December 6, 2013, the criteria for an initial 30 percent rating, but no higher, for the service-connected bilateral plantar fasciitis and pes cavus, have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code(s) 5276, 5278 (2015).

2.  For the period from December 6, 2013, the criteria for an initial disability rating in excess of 30 percent for the service-connected bilateral plantar fasciitis and pes cavus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5278 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

This appeal arises from disagreement with an initial 10 percent disability rating following the grant of service connection for bilateral plantar fasciitis and pes cavus in the appealed February 2009 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the Veterans Claims Assistance Act of 2000 (VCAA) notice is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the Board finds that no further VCAA notice was required once VA awarded service connection for the above-cited disability. 

VA also fulfilled its duty to assist the Veteran with his claim by obtaining all relevant evidence, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records and identified private treatment records.  In addition, the Veteran provided testimony in support of his claim before the undersigned in August 2012. 

VA examined the Veteran to determine the current (then) severity of his service-connected bilateral plantar fasciitis and pes cavus in November 2008 and November 2010.  Pursuant to the Board's November 2013 remand directives, VA examined the Veteran to determine the nature and severity of his bilateral plantar fasciitis and pes cavus in December 2013.  Copies of the above-cited VA examination reports have been associated with the electronic record.  The VA examiners, notably the November 2010 and December 2013 examiners, conducted pertinent physical examinations of the Veteran's feet in order to properly evaluate them under their appropriate schedular criteria.  The examinations are thereby deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations or opinions concerning the issue adjudicated herein is not necessary. 

Finally, a discussion of the Veteran's August 2012 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal (initial rating claim) was identified at the above-cited hearing. Information was also elicited from the Veteran concerning the severity of symptoms associated with his bilateral foot disability. 

In light of the foregoing, the Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the initial rating claim such that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Merits Analysis

The Veteran seeks initial ratings in excess of 10 percent for his service-connected bilateral plantar fasciitis and pes cavus for the period prior to December 6, 2013 and in excess of 30 percent therefrom.  After a brief discussion of the general laws and regulations pertaining to initial rating claims, the Board will adjudicate the claim. 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App.  (1996).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By the appealed February 2009 rating action, the RO granted service connection for bilateral plantar fasciitis with pes cavus as secondary to the service-connected low back disability; an initial 10 percent rating was assigned, effective July 31, 2008.  By a March 2014 rating decision, the RO granted an initial 30 percent rating to this disability, effective December 6, 2013-the date of a VA examination report reflecting an increase in severity of this disability.   The RO implemented its award of an initial 10 percent rating under Diagnostic Code (DC) 5278, the DC used to evaluate pes cavus.  However, in the body of its decision, the RO referenced the criteria under Diagnostic Code 5276, the DC used to evaluated pes planus.  (See February 2009 rating action and code sheet). 

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating is warranted when there is moderate bilateral or unilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent schedular rating is assigned for severe bilateral flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A maximum 50 percent schedular rating is assigned for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.7a, Diagnostic Code 5276. 

Although the 50 percent rating for pronounced flat feet also references "marked pronation," the criteria goes on to include extreme tenderness of the plantar surfaces, "marked inward displacement and severe spasm" of the Achilles' tendon on manipulation, not improved by orthopedic shoes or appliances. Id.  In other words, although the rating criteria are not clearly successive in nature, marked pronation alone is not sufficient to rise to the level of a 50 percent rating because it is also contemplated by the 30 percent rating.  Cf.  Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  Further, some of the criteria for a rating of 50 percent under DC 5276 are in the conjunctive, using the word "and"; therefore, all such criteria must be present and 38 C.F.R. § 4.7 cannot circumvent the need to show all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

Under DC 5278, a 10 percent rating is assigned for bilateral pes cavus, great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads.  A 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  The criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).

While the Veteran's symptoms implicate both 5276 and 5278, separate ratings under both diagnostic codes would amount to pyramiding, as the symptoms all relate to the same bilateral foot disability.  At this juncture, the Board notes that there are several other Diagnostic Codes, aside from DC 5276 and 5278, that address foot disabilities.  They include Diagnostic Code 5003 for degenerative arthritis; 5010 for arthritis due to trauma; 5277 for bilateral weak foot; 5279 for unilateral or bilateral anterior metatarsalgia (Morton's disease); 5281 for unilateral severe hallux rigidus, 5282 for hammer toe; 5283 for malunion or nonunion of the tarsal or metatarsal bones; and, 5284 for other foot injuries.  The Diagnostic Code utilized depends on the specifics of the case. Butts v. Brown, 5 Vet. App. 532 (1993).  

A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, a disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015) (specifically finding that Diagnostic Code 5284 could not be used to rate a veteran's service-connected bilateral pes planus with hallux valgus, as Diagnostic Codes 5276 and 5280 address these two disabilities).  The Veteran's case is similar to the one in Copeland.  The Veteran's service-connected bilateral plantar fasciitis and pes cavus have its own Diagnostic Codes:  5276 and 5278, respectively.  As such, consideration of the other aforementioned Diagnostic Codes is not warranted.  Id.

In the analysis below, the Board will grant an initial 30 percent rating for the service-connected bilateral plantar fasciitis and pes cavus under DC 5278 for the period prior to December 6, 2013, and deny an initial rating in excess thereof for the period therefrom.  The Board will discuss each period separately. 

i) Period Prior to December 6, 2013 

The Board finds that the evidence supports an initial 30 percent rating for the service-connected bilateral plantar fasciitis with pes cavus for the period prior to December 6, 2013, under DC 5278.  In reaching this determination, the Board notes that VA treatment and examination reports, dated in August 2007 and November 2010, reflect that the Veteran had complained of burning, chronic, and constant foot pain that varied from three (3) to 10, with 10 being the highest degree of severity, that could flare to 10 out of 10.  These reports also disclose that the Veteran wore corrective shoe inserts and orthotics.  The Veteran indicated that his bilateral foot pain had interfered with his daily activities (August 2007), but not his employment as a scuba instructor (November 2010).  A physical evaluation of the Veteran's feet in November 2010 was positive for pain to palpation along the plantar area, bilaterally.  There was no evidence of any lack of endurance; easy fatigability or weakness; callous formation, or hammertoes or clawfoot deformity.  There was also no evidence of any unusual shoewear that would indicate abnormal weightbearing.  (See August 2007 VA podiatry note and November 2010 VA feet examination report).  

The paucity of clinical findings in August 2007 and November 2010 are in stark contrast to a February 2010 report, prepared by T. M., M. D.  Dr. T. M. reported that by his estimate, the Veteran began to experience foot problems that were severe enough to prevent him from moving around too much in May 2007.  Dr. T. M. opined that the Veteran's bilateral foot disability warranted a 30 percent disability as a result of the following clinical findings:  all toes tended to dorsiflex; shortened plantar fascia; limitation of dorsiflexion at ankle to right angle; and, marked tenderness under the metatarsal heads, bilaterally.  Dr. T. M. also noted that the Veteran had persistent callus formation along the lateral aspect of the foot and that he had to use an abrasive brush in order to remove these callosities.  (See February 2010 report, prepared by T. M., M. D., labeled as "Medical Treatment Record-Non-Government Facility" and received into the electronic record on April 12, 2010). The Board notes that the foot symptoms experienced by the Veteran, and as reported by Dr. T. M., are commensurate with an initial 30 percent rating under Diagnostic Code 5278.  Thus, in light of Dr. T. M.'s notation that the Veteran's foot problems had been severe since May 2007 and the above-cited clinical findings, the Board will resolve reasonable doubt in the Veteran's favor and award an initial 30 percent disabling rating to the service-connected bilateral plantar fasciitis and pes cavus for the period prior to December 6, 2013.  

ii) Period from December 6, 2013

The Board also finds that the preponderance of the evidence of record is against an initial rating in excess of 30 percent for the period from December 6, 2013 under DC 5278.  As noted in the preceding paragraphs, all criteria for a 50 percent rating under Diagnostic Code 5278 must be met.  Melson, supra.  A 50 percent rating is assigned where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  Here, while Dr. T. M. noted that the Veteran had callosities in his February 2010 report, there was no finding that they were painful.  Even if there was evidence of painful callosities, Dr. T. M.'s February 2010 evaluation of the Veteran's feet, as well as an August 2007 podiatry report and November 2010 VA examination report, are devoid of any evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes and marked varus deformity.  Thus, the Board finds that the preponderance of the evidence of record is against an initial 50 percent rating for the service-connected bilateral plantar fasciitis with pes cavus for the period from December 6, 2013 under DC 5278.  

The Board also finds that the preponderance of the evidence of record is against an initial rating in excess of 30 percent for the bilateral plantar fasciitis with pes cavus for the period from December 6, 2013 under DC 5276.  As noted previously herein, a maximum 50 percent schedular rating is assigned for marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  While Dr. T. M. indicated in his February 2010 report that the Veteran's shoe inserts had not fully helped his feet, this report, as well an August 2007 VA podiatry report and November 2010 VA examination report, do not disclose any evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation.  Again, all criteria must be present for an award of a 50 percent rating under DC 5276. Middleton, supra.  Thus, the Board finds that the preponderance of the evidence of record is against an initial rating in excess of 30 percent for the service-connected bilateral plantar fasciitis with pes cavus for the period from December 6, 2013 under DC 5276.  

In addition, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial evaluation in excess of 30 percent for the Veteran's service-connected bilateral foot disability is not warranted at any time during the appeal period based on functional loss due to pain or weakness, as the Veteran's symptoms are supported by pathology consistent with a 30 percent rating.  The Veteran complained of burning, chronic, and constant foot pain that varied from three (3) to 10, with 10 being the highest degree of severity, which could flare to 10 out of 10.  When evaluated by Dr. T. M. in February 2010, the Veteran maintained that he had had difficulty getting out of bed secondary to foot pain.  In addition, he maintained that his foot pain had interfered with his job duties as a scuba instructor, such as refurbishing scuba equipment, because it required him to stand in a hunched position.  The Veteran related that because his job required him to walk in his bare feet during the day, it had caused increased discomfort.  Yet, despite these complaints, when evaluated by VA in November 2010, just nine months after T. M.'s evaluation in February 2010, the VA examiner found no evidence of any lack of endurance; easy fatigability or weakness as a result of the service-connected bilateral plantar fasciitis and pes cavus.  The Veteran indicated that he was able to carry his weight on dry land with scuba gear.  As such, the Board finds that an initial higher rating in excess of 30 percent is not warranted based on functional loss due to pain or weakness as a result of the service-connected plantar fasciitis and pes cavus. 

III. Fenderson Considerations

The Board finds that other than the initial 30 percent disability rating assigned to the service-connected bilateral plantar fasciitis and pes cavus for the period prior to December 6, 2013, herein, there are no other bases for staged ratings pursuant to Fenderson, supra; see also 38 C.F.R. § 3.400 (2015).

IV. Extraschedular Consideration

The Board may not award an extraschedular rating in the first instance but may review a determination by the AOJ or determine that referral is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that referral for an extraschedular rating is not warranted.  The rating criteria in this case essentially encompass all symptoms of the disability and provide for ratings based on the overall level of disability.  It is difficult to imagine symptoms that would not be contemplated by these broad rating criteria.  The earlier discussion of the evidence above shows that the Veteran's bilateral foot symptomatology is contemplated by the rating criteria, as reflected by the Board's award of an initial 30 percent rating for the period prior to December 6, 2013, under DC 5278.  Further, the symptoms described by the Veteran were not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted. 38 C.F.R. §§ 3.321(b)(1), 4.1.

The Board also acknowledges that the Veteran has been awarded service connection for a lumbar spine disability for which he has been separately rated.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this instant appeal, there has been no allegation or evidence that the combined effects of the Veteran's service-connected disabilities were manifested by symptoms not contemplated by the rating criteria. 


V. TDIU considerations

A claim for an increased rating includes the issue of whether the veteran's disability renders him unable to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been employed fulltime as a scuba instructor during the appeal period.  (See November 2010 VA feet examination report.)  Thus, the Board finds that a claim of entitlement to TDIU has not been raised in the instant appeal.  Id.   


ORDER

For the period prior to December 6, 2013, subject to the law and regulations governing payment of monetary benefits, an initial 30 rating for bilateral plantar fasciitis and pes cavus is granted.

For the period from December 6, 2013, an initial rating in excess of 30 percent for bilateral plantar fasciitis and pes cavus is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


